February 13, 2012 Dreyfus Municipal bond opportunity fund ("DMBOF") Dreyfus state municipal bond funds Dreyfus connecticut fund ("DCTF") dreyfus maryland fund ("DMDF") dreyfus massachusetts fund ("DMAF") dreyfus minnesota fund ("DMNF") dreyfus ohio fund ("DOHF") dreyfus pennsylvania fund ("DPAF") Supplement to Current Statement of Additional Information The following information supplements the information contained in the section of the Fund's Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of accounts (including the Fund) advised by the Fund's primary portfolio managers, and assets under management in those accounts as of December 31, 2011: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed David Belton 6 $2,397M 0 $0M 0 $0M Jeffrey Burger 8 $3,300M 0 $0M 12 $120M Daniel Rabasco 4 $2,891M 5 $1,268M 6 $1,096M The following table provides information on accounts managed (included within the table above) by the Fund's primary portfolio managers, that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts David Belton None N/A N/A Jeffrey Burger None N/A N/A Daniel Rabasco None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the Fund's primary portfolio managers, as of December 31, 2011: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned David Belton DMAF None DMDF None Jeffrey Burger DCTF None DMNF None DOHF None Daniel Rabasco DMBOF None DPAF None
